DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elizabeth Stanek on 2/18/2021

The application has been amended as follows: 

1. (Currently Amended) A method for identifying in range endpoints in a network at a transceiver device, the method comprising: projecting, by the transceiver device, a map, the map including endpoints in the network; positioning, by the transceiver device, a hexagonal grid over the projected map including the endpoints in the network, the hexagonal grid including a plurality of hexagonal subsections each having a defined radius R; selecting, by the transceiver device, a target endpoint in one of the hexagonal subsections of the grid, the target endpoint being out of range of [[a]] the transceiver device; identifying, by the transceiver device, a plurality of non-out of range endpoints within subsections of the hexagonal grid within a defined range of the target endpoint on the map, the defined range of the target endpoint being two times the defined radius R (2R) and the plurality of non-out of range endpoints being within range of the transceiver device that is out of range of the target endpoint; and communicating, by the transceiver device, messages to and from the target endpoint wherein are received at the one of the plurality of non-out ofApplication No.: 16/101,950 Filed: August 13, 2018 range endpoints and retransmitted of the transceiver device.

device and from the target endpoint to the transceiver device by receiving the messages at the one of the plurality of non-out of range endpoints and retransmitting the messages from the one of the plurality of non-out of range endpoints to one of the target endpoint and/or transceiver device.  
3. (Previously Presented) The method of Claim 2: wherein the defined radius is 800 meters; and wherein the defined range is two times the defined radius or 1600 meters.  
4. (Previously Presented) The method of Claim 1, wherein projecting the map comprises projecting the map using a projection program using latitude and longitude coordinates associated with each of the endpoints, the method further comprising storing the map including the endpoints in a memory associated with the at least one processor.  
5. (Previously Presented) The method of Claim 4, further comprising: periodically regenerating the map including the endpoints in the network using the projection program to provide an updated map; and storing the updated map in the memory associated with the at least one processor.  
6. (Previously Presented) The method of Claim 1, further comprising reducing a time for identifying the plurality of non-out of range endpoints from O(n2) to O(n log n), wherein n is a number of endpoints.  
7. (Original) The method of Claim 1, wherein the endpoints in the network comprise any non-transceiver tower device operating in the network.  
8. (Original) The method of Claim 7, wherein the endpoints in the network are smart devices.  
9. (Previously Presented) The method of Claim 8, wherein the smart devices are smart meters comprising one or more of an electric meter, a gas meter and a water meter.

10. (Currently Amended) A system for identifying in range endpoints in a network, the system comprising a plurality of endpoints and a transceiver device with a processor that: projects a map, the map including endpoints in the network; positions a hexagonal grid over the projected map including the endpoints in the network, the hexagonal grid including a plurality of hexagonal subsections each having a defined radius R; selects a target endpoint in one of the hexagonal subsections of the grid, the target endpoint being out of range of [[a]] the transceiver device in the network ; and identifies a plurality of non-out of range endpoints within subsections of the hexagonal grid within a defined range of the target endpoint on the map, the defined range of the target endpoint being two times the defined radius R (2R) and the plurality of non-out of range endpoints being within range of the transceiver device that is out of range of the target endpoint; and communicates messages to and from the target endpoint, wherein are received at the one of the plurality of non-out ofApplication No.: 16/101,950 Filed: August 13, 2018 range endpoints and retransmitted 

device and from the target endpoint to the transceiver device by receiving the messages at the one of the plurality of non-out of range endpoints and retransmitting the messages from the one of the plurality of non-out of range endpoints to one of the target endpoint and/or transceiver device.

12. (Previously Presented) The system of Claim 11, wherein the defined radius is 800 meters; and wherein the defined range is two times the defined radius or 1600 meters.

13. (Previously Presented) The system of Claim 10, wherein the processor further projects the map using a projection program to project endpoints onto a map using latitude and longitude coordinates associated with each of the endpoints and store the map including the endpoints in a memory associated with the processor.  
14. (Previously Presented) The system of Claim 13, wherein the processor further periodically regenerates the map including the endpoints in the network using the projection program to provide an updated map; and stores the updated map in the memory associated with the processor.  
15. (Previously Presented) The system of Claim 10, further comprising reducing a time for identifying the plurality of non-out of range endpoints from O(n2) to O(n log n), wherein n is a number of endpoints.  
16. (Original) The system of Claim 10, wherein the endpoints in the network comprise any non-transceiver tower device operating in the network.  
17. (Original) The system of Claim 16, wherein the endpoints in the network are smart devices.  
18. (Previously Presented) The system of Claim 17, wherein the smart devices are smart meters comprising one or more of a gas meter, an electric meter and a water meter.

19. (Currently Amended) A computer program product for identifying in range endpoints in a network, the computer program product comprising: a non-transitory computer readable storage medium having computer readable program code embodied in said medium within a transceiver device, the computer readable program code comprising: computer readable program code to project a map, the map including endpoints in the network; computer readable program code to position a hexagonal grid over the projected map including the endpoints in the network, the grid including a plurality of hexagonal subsections each having a defined radius R; computer readable program code to select a target endpoint in one of the hexagonal subsections of the grid, the target endpoint being out of range of [[a]] the transceiver device in the network; computer readable program code to identify a plurality of non-out of device that is out of range of the target endpoint; and computer readable program code configured to communicate messages to and from the target endpoint wherein are received at the one of the plurality of non-out ofApplication No.: 16/101,950 Filed: August 13, 2018 range endpoints and retransmitted 



Allowable Subject Matter
Claim 1-19 allowed.
The following is an examiner’s statement of reasons for allowance:

The prior art either alone or in combination fails to teach the claimed invention as amended to overcome the rejections under 35 USC 112(a), 112(b), and 101. Specifically, the limitations, “hexagonal grid including a plurality of hexagonal subsections each having a defined radius R; selecting, by the transceiver device, a target endpoint in one of the hexagonal subsections of the grid, the target endpoint being out of range of [[a]] the transceiver device; identifying, by the transceiver device, a plurality of non-out of range endpoints within subsections of the hexagonal grid within a defined range of the target endpoint on the map, the defined range of the target endpoint being two times the defined radius R (2R) and the plurality of non-out of range endpoints being within range of the transceiver device that is out of range of the target endpoint; and communicating, by the transceiver device, messages to and from the target endpoint wherein are received at the one of the plurality of non-out ofApplication No.: 16/101,950 Filed: August 13, 2018 range endpoints and retransmitted 
Examiner cites Furukoshi et al. (“Furukoshi”) (US 20080186902 A1) teaching Figure 2-3, see also ¶0067-78, a grid configuration wherein grid subsections have a radius or distance from center to edge, and identifying non-out of range endpoints e.g. 814 and 816 that are non-out of range to a target endpoint e.g. 812 and are within range of a destination endpoint 820 and selected to relay between 812  The reference is different from the claimed invention as it fails to teach “hexagonal subsections of the grid, the target endpoint being out of range of [[a]] the transceiver device; identifying, by the transceiver device, a plurality of non-out of range endpoints within subsections of the hexagonal grid within a defined range of the target endpoint on the map, the defined range of the target endpoint being two times the defined radius R (2R) and the plurality of non-out of range endpoints being within range of the transceiver device that is out of range of the target endpoint” and “communicating, by the transceiver device, messages to and from the target endpoint” as claimed. Examiner also cites Djukie et al. (“Djukie”) (US 20150171953 A1) teaching ¶0029 and Figure 1C a map of devices in bins and their availability for receiving and relaying transmissions. The cited portions of the claim above are not taught in Djukie however with regard to the projection and radius 2R.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JAY L VOGEL/Examiner, Art Unit 2478